Citation Nr: 0700989	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to October 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the benefit sought on appeal.  

The issue of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder in a November 1999 rating decision. 

2.  Evidence obtained since the November 1999 rating decision 
denying service connection for post-traumatic stress disorder 
is new and relates to unestablished facts necessary to 
substantiate the claim. 



CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received since the 
November 1999 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In an August 2002 statement, the veteran claimed that he had 
an anxiety disorder due to his service.  The veteran had 
previously been denied service connection for post-traumatic 
stress disorder in a November 1999 rating decision.  The RO 
has characterized the veteran's current claim broadly to be a 
claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  The Board notes that 
the November 1999 rating decision has become final regarding 
the veteran's claim for service connection for post-traumatic 
stress disorder and the Board will evaluate whether new and 
material evidence has been obtained to reopen the claim.  The 
Board further notes that, regardless of the RO's action 
regarding reopening the veteran's claim, the Board must 
independently address the issue of reopening the veteran's 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the RO's November 
1999 rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the November 1999 rating decision, the record 
included the veteran's service medical records and the 
veteran's VA medical treatment records as of that date.  
Since the November 1999 rating decision, the veteran has 
submitted statements regarding his stressors.  In addition, 
partial Social Security Administration (SSA) records were 
obtained, which indicate that the veteran has been evaluated 
for psychiatric disorders, to include post-traumatic stress 
disorder.  Also, additional VA medical records have been 
obtained; these records include several records in which the 
medical professional completing the record evaluated the 
veteran for post-traumatic stress disorder.  The Board finds 
that such evidence relates to the unestablished facts that 
the veteran currently has post-traumatic stress disorder, as 
well as evidence related to whether the veteran has a 
corroborable stressor.  The Board finds that this evidence is 
not cumulative or redundant of previously submitted evidence.  
Therefore, the Board concludes that the evidence is both new 
and material.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for post-traumatic 
stress disorder is reopened.

The appeal is granted to that extent only.


REMAND


The SSA documents of record include an index of the evidence 
SSA relied upon in making the administration's determination.  
Some of the evidence noted in this index is not in the 
veteran's claims file.  Therefore, upon remand, the RO/AMC 
should attempt to obtain any additional SSA documents 
regarding the veteran that are not currently in the veteran's 
claims file, including the medical documents in the noted 
index.  In addition, the RO/AMC should obtain copies of any 
other outstanding treatment records.

The veteran asserted many separate incidents as stressors 
that caused him to develop post-traumatic stress disorder.  
The Board further notes that the RO has sought additional 
evidence from the veteran regarding the specific dates and 
places of these incidents.  Upon remand, however, the Board 
finds that the RO/AMC should provide the veteran with an 
additional opportunity to provide the needed information.  
The veteran should be informed of what constitutes a 
stressor.  The veteran should then be instructed to list all 
stressors he currently asserts led to him developing post-
traumatic stress disorder, providing approximate dates and 
locations for each event.  The veteran should again be 
informed of the importance that he provide enough information 
that the stressor may be corroborated.  The RO/AMC should 
then attempt to corroborate any stressors that are capable of 
corroboration and for which the veteran has provided 
sufficiently detailed information.  The RO/AMC should seek 
such corroboration through all appropriate channels.  If the 
veteran fails to provide the requested information, a 
statement so stating should be made part of the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA to obtain copies of all 
outstanding determinations and medical 
records that are not currently in the 
veteran's claims file.  In addition, 
copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for any psychiatric disorder, to 
include post-traumatic stress disorder 
should be obtained and made part of the 
record.

2.  As outlined above, seek information 
from the veteran regarding his alleged 
stressors.  If the veteran provides 
enough information regarding any stressor 
or stressors, seek corroboration of the 
stressor or stressors through all 
appropriate channels.

3.  Then, after any additional indicated 
development has been completed, 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case and provide him and his 
representative a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


